14-2841-cv
    Bodmann v. JP Morgan Chase Bank


                          UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 27th
    day of May, two thousand fifteen.

    PRESENT:
                JOSÉ A. CABRANES,
                REENA RAGGI,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    James J. Bodmann, Lucille Bodmann,

                              Plaintiffs-Appellants,

                     v.                                                       No. 14-2841-cv

    JP Morgan Chase Bank, N.A., Suntrust Mortgage, Inc.,

                              Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFFS-APPELLANTS:                          James J. Bodmann, Lucille Bodmann, pro se,
                                                        Massapequa, NY.

    FOR DEFENDANT-APPELLEE
    JP MORGAN CHASE BANK, N.A.:                         Brian A. Herman, Mary Claire Dekar, Morgan,
                                                        Lewis & Bockius LLP, New York, NY.
FOR DEFENDANT-APPELLEE
SUNTRUST MORTGAGE, INC.:                                 Laura M. Greco, Mitra Paul Singh,
                                                         McGlinchey Stafford, PLLC, New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Joseph F. Bianco, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court is AFFIRMED.

         Appellants James J. Bodmann and Lucille Bodmann, proceeding pro se, appeal the District
Court’s dismissal of their 42 U.S.C. § 1983 complaint for failure to state a claim. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         We review a district court’s dismissal of a complaint pursuant to Rule 12(b)(6) de novo,
construing the complaint liberally, accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiffs’ favor. Chambers v. Time Warner, Inc., 282 F.3d 147,
152 (2d Cir. 2002). The complaint must plead “enough facts to state a claim to relief that is plausible
on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Although all allegations contained in the complaint are assumed to be true, this tenet
is “inapplicable to legal conclusions.” Id.

        Upon review, we conclude that the District Court properly dismissed Appellants’ claims
because they failed to allege either state action or a violation of their constitutional rights. We affirm
for substantially the reasons stated by the District Court in its thorough July 7, 2014, memorandum
and order.

       We have considered all of Appellants’ arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.


                                                FOR THE COURT:
                                                Catherine O=Hagan Wolfe, Clerk




                                                    2